Citation Nr: 0840568	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  05-36 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978, and had subsequent service in the Naval 
Reserve.

These matters come before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, among other things, denied service connection 
for bilateral hearing loss and asthma, and denied entitlement 
to a permanent and total disability rating for purposes of 
non-service-connected disability pension benefits.

In his November 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing before a Veterans Law Judge (VLJ) 
of the Board at the RO, and one was scheduled for August 4, 
2008.  However, the veteran failed to appear for the hearing, 
and his request will therefore be considered withdrawn.  
38 C.F.R. § 20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

In his recent brief to the Board the veteran's representative 
indicated that the veteran was in receipt of Social Security 
disability benefits.  VA has a duty to seek Social Security 
decisions and any medical records used in making those 
decisions. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

An opinion is also needed as to the impact of the veteran's 
disabilities on his ability to maintain gainful employment.  
See  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Roberts 
v. Derwinski, 2 Vet. App. 387 (1992).  While the veteran was 
afforded a VA examination to evaluate his pension claim, the 
examiner provided no opinion as to the veteran's ability to 
maintain gainful employment.

The Court also held that after obtaining all relevant 
evidence in a pension case, VA must evaluate each of the 
veteran's disabilities in accordance with the VA's SCHEDULE 
FOR RATING DISABILITIES, Roberts v. Derwinski.  The court has 
also held that the veteran's entitlement must be considered 
under the average person test of 38 U.S.C.A. § 1502 (West 
1991) and 38 C.F.R. § 4.15 (1993), unemployability as the 
result of a lifetime disability under 38 C.F.R. § 4.17 
(1993), permanence of the percentage requirements of 38 
C.F.R. § 4.16 (1993), and the provisions of 38 C.F.R. § 3.321 
pertaining to unemployability where the percentage 
requirements are not met.  Brown v. Derwinski, 2 Vet. App. 
444 (1992).

Prior to receipt of the case at the Board, the veteran's 
representative submitted pertinent medical records to the RO.  
These were not considered in a supplemental statement of the 
case as is required by 38 C.F.R. § 19.31 (2008).  The Board 
subsequently asked the representative if it wished to waive 
consideration of this evidence by the RO, but it did not 
respond.

Accordingly, this case is REMANDED for the following:

1.  The agency of original jurisdiction 
should take the necessary steps to obtain 
all decisions of the Social Security 
Administration with regards to any of the 
veteran's claim for disability benefits 
and any medical records considered in 
those decisions.

2.  The veteran should be afforded a VA 
general medical examination in order to 
evaluate the nature and extent of all 
disabilities that may be present.  The 
claims folder should be made available to 
the examiner(s) prior to the 
examination(s).  The examiner should 
provide an opinion as to whether the 
current disabilities would prevent the 
veteran from maintaining employment 
consistent with his age, education, and 
occupational experience.

3.  Following completion of the above 
development, the agency of original 
jurisdiction (AOJ) should review the case 
and prepare a rating decision which lists 
all the veteran's disabilities and the 
percentage evaluation assigned to each 
disability.  

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which recites the 
percentage rating for each diagnosed 
disability, cites the appropriate 
diagnostic codes, provides a discussion 
of their applicability to the veteran's 
disabilities, and discusses the 
application of the average person 
standard, under 38 U.S.C.A. § 1502 (West 
2002), and unemployability under 38 
C.F.R.§§ 3.321, 4.15, and 4.17 (2002), 
the two standards under which a permanent 
and total disability rating for pension 
purposes may be awarded.

5.  If any other benefit on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




